Citation Nr: 1453267	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment of unauthorized medical expenses for treatment received at Sparrow Hospital on December 14, 2010.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  The appellant is Sparrow Hospital, the entity that treated the Veteran on December 14, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Battle Creek, Michigan.


FINDING OF FACT

The Veteran's treatment at Sparrow Hospital on December 14, 2010, was not for a medical emergency; a reasonable layperson would not have thought that delay in treating the condition would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of unauthorized medical expenses for emergency treatment received at Sparrow Hospital on December 14, 2010, have not been met. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014) concerning VA's duties to notify and assist claimants are not applicable to this claim because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).
	

Legal Criteria

Payment for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014).  To be eligible for payment, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014).





Factual Background and Analysis

In this case, the evidence indicates that the Veteran sought treatment in the emergency department of Sparrow Hospital on December 14, 2010, due to abdominal pain.  

The hospital records note the Veteran's chief complaint was abdominal pain for the past two days, described as moderately severe at its maximum, with additional symptoms of vomiting with blood and nausea.  The Veteran's pain was described as waxing and waning episodes that coincided with when the Veteran ate.  He reported that the pain was gone while admitted for emergency treatment.  The hospital record notes the Veteran appeared to not be in acute distress, noting that he had not vomited since arriving at the emergency room and there did not appear to be acute bleeding or other surgical pathology.  The clinical impressions were epigastric abdominal pain, possible dehydration, peptic ulcer disease by history, leukocytosis, probable acute gastritis, and possible pancreatitis, with a notation that the "clinical impression is consistent with outpatient treatment."  He was discharged because the condition had improved, he was stable, pain was controlled, and the moderately abnormal test results improved on multiple repeat evaluations.   

An October 2011 statement from the appellant notes that Sparrow Hospital was more appropriate for treating the Veteran because Sparrow Hospital was about 15 minutes from the Veteran's home, while Battle Creek VA Medical Center was over an hour away.  The appellant noted that the Veteran arrived at Sparrow Hospital by private vehicle with symptoms of nausea, vomiting, chest pain, and abdominal pain.

Based on the evidence above, the Board finds no reasonable expectation that delay in seeking immediate medical attention would have been hazardous to life or health.  Therefore, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted. 

In this regard, the Board finds that a prudent layperson would not conclude that the Veteran's symptoms were hazardous to life or health.  Records indicate the Veteran's symptoms of moderate pain, nausea, and vomiting were not manifested by acute symptoms of sufficient severity.  The Veteran was experiencing symptoms of abdominal pain for two days, was able to arrive unaccompanied at the hospital by private vehicle, and did not appear to be in acute distress.  Further, the hospital records note that the Veteran's condition was consistent with outpatient treatment and that no acute bleeding or surgical pathology was present.  The Board acknowledges that the appellant believes Sparrow Hospital was appropriate for the Veteran's treatment because the VA Medical Center was located about an hour away from the Veteran's home; however, the evidence does not show that absence of immediate medical attention would have placed the health of the Veteran in serious jeopardy or that a delay would cause serious impairment to bodily functions.   

Because all of the criteria listed above are required to be met, and the Veteran fails to meet one, there is no need to address whether any of the other requirements for such reimbursement have been met.  


ORDER

Entitlement to payment of unauthorized medical expenses for treatment received at Sparrow Hospital on December 14, 2010, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


